Case 9:19-cv-00119-KLD Document 66 Filed 11/20/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

PATRICIA J. RECKLEY,
CV 19-119-M-KLD
Plaintiff,

vs. ORDER
COMMUNITY NURSING, INC. d/b/a
THE VILLAGE HEALTH &
REHABILITATION,

Defendant.

 

 

Plaintiff Patricia Reckley, who is proceeding pro se, has filed a Motion for
Appointment of Counsel and for Injunctive Relief or Restraining Order. (Doc. 64).
Plaintiff requests appointment of counsel under the Americans with Disabilities
Act (ADA), 42 U.S.C. § 12117(a) and the Fair Housing Act (FHA), 42 U.S.C. §
3613(b)(1). This is Plaintiff's third motion seeking court appointed counsel under
the ADA, and her second motion seeking counsel under the FHA. (See Docs. 13,
58). In denying the prior motions, the Court has determined that Plaintiff is not
entitled to court appointed counsel because she has demonstrated that she is more
than capable of articulating her legal claims and arguments, and the likelihood of
her eventual success on the merits is not at all certain. (Docs. 60). The Court has
reviewed Plaintiff's third motion and finds no basis for changing its prior

determination that appointment of counsel is not justified under the circumstances.

1
Case 9:19-cv-00119-KLD Document 66 Filed 11/20/20 Page 2 of 3

Plaintiff also requests “injunctive relief” or a “restraining order” directing
Defendant Community Nursing, Inc. d/b/a The Village Health & Rehabilitation to
return her to the room she previously occupied at Defendant’s facility. (Docs. 64,
65) Although Plaintiff has not cited any rule or other supporting authority, it
appears she is requesting a preliminary injunction under Federal Rule of Civil
Procedure 65(a) or a temporary restraining order under Rule 65(b).

A temporary restraining order is an extraordinary remedy that a federal court
may impose without notice to the adverse party if, in an affidavit or verified
complaint, the moving party “clearly show[s] that immediate and irreparable
injury, loss, or damage will result to the movant before the adverse party can be
heard in opposition.” Fed. R. Civ. P. 65(b)(1)(A). By its terms, Rule 65(b) allows
the court to grant temporary relief “without written or oral notice to the adverse
party or its attorney” under certain specified circumstances. Fed. R. Civ. P.
65(b)(1). Unlike a temporary restraining order, a preliminary injunction can be
issued only on notice to the adverse party. Fed. R. Civ. P. 65(a)(1). Otherwise, the
standards for a temporary restraining order and a preliminary injunction are the
same. See Stuhlbarg Int’l Sales Co., Inc. v. John d. Brush & Co., Inc., 240 F.3d
832, 839 n.7 (9" Cir. 2001).

Here, Defendant has received notice of Plaintiff's motion and, as stated in

the text of Plaintiff's motion, objects to her request for injunctive relief. (Doc. 64).
Case 9:19-cv-00119-KLD Document 66 Filed 11/20/20 Page 3 of 3

Accordingly, the Court construes Plaintiff's motion as an application for a
preliminary injunction under Rule 65(a). See e.g. 11A Charles Alan Wright &
Arthur R. Miller, Federal Practice and Procedure § 2951 (3d ed. 2019) (“When the
opposing party actually receives notice of the application for a restraining order,
the procedure that is followed does not differ functionally from that on an
application for a preliminary injunction and the proceeding is not subject to any
special requirements.”) For the reasons set forth above,

IT IS ORDERED that Plaintiff's third motion for appointment of counsel is
DENIED.

IT IS FURTHER ORDERED that, to the extent Plaintiff requests a
temporary restraining order under Rule 65(b), the Court construes Plaintiff's
motion as a request for a preliminary injunction under Rule 65(a). The Court will
rule on Plaintiff's motion for a preliminary injunction in due course after it is fully
briefed and Defendant has had a full and fair opportunity to respond.

DATED this 20th day of November, 2020.

Kathleen L. DeSoto
United States Magistrate Judge
